Citation Nr: 0311756	
Decision Date: 06/06/03    Archive Date: 06/10/03

DOCKET NO.  94-47 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial rating greater than 20 percent 
disabling for degenerative disc disease with lumbar spasm.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The veteran had active duty from July 1979 to July 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.  


REMAND

In July 1997, the Board issued a decision that denied service 
connection for a neck disability and denied a rating greater 
than 20 percent for degenerative disc disease with lumbar 
muscle spasm.  The veteran appealed that decision to the 
United States Court of Appeals for Veterans Claims (Court) 
which affirmed the Board's decision in December 1999.  In 
particular, the Court affirmed the Board's denial of a 
greater rating under VA's rating schedule and also found, sua 
sponte, that the record contained no basis for assignment of 
an extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321(b).  The veteran then appealed that decision to the 
United States Court Appeals for the Federal Circuit (CAFC).  
The CAFC dismissed the veteran's appeal concerning service 
connection for a neck disability and remanded the issue 
concerning the rating for degenerative disc disease, 
directing the Court to remand the case for the Board to 
"redetermine" the issue concerning a greater rating for the 
veteran's lumbar spine disability, noting that the Court 
lacked the jurisdiction to make a factual determination 
regarding an extraschedular rating.  Thus, the only issue 
remaining for appellate consideration is as listed above.  

During the pendency of the veteran's appeal of the Board's 
July 1997 decision, two significant changes in the law have 
occurred.  First, recently enacted legislation has eliminated 
the requirement for a well-grounded claim, enhanced VA's duty 
to assist a claimant in developing facts pertinent to his 
claim, and expanded on VA's duty to notify the claimant and 
his representative, if any, concerning certain aspects of 
claim development.  See Veterans Claims Assistance Act of 
2000 (VCAA) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West 2002)).  In addition, VA recently promulgated 
regulations that implement the statutory changes effected by 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  

Further, VA must specifically notify the veteran of evidence 
and information necessary to substantiate his claim and 
inform him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  On Remand, 
the RO should ensure compliance with all provisions of the 
VCAA.  

In addition, in September 2002, VA revised the criteria for 
evaluating intervertebral disc syndrome.  The Court has held 
that, in such instances, an appellant's claim must be 
evaluated under the provisions of both sets of criteria, 
applying the criteria that are more favorable to the 
appellant.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Further, VA's General Counsel has held that if the amended 
regulation is more favorable to the claimant, then the 
retroactive reach of the regulation is governed by 
38 U.S.C.A. § 5110(g), which provides that VA may, if 
warranted by the facts of the claim, award a benefit based on 
a change in law retroactive to, but no earlier than, the 
effective date of the change.  VAOPGCPREC 3-2000.  The Board 
is bound by that ruling.  On Remand, the RO should provide 
the veteran with the revised rating criteria and should again 
consider the veteran's claim under both sets of criteria.  
Further, as directed by the CAFC, the RO should consider 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b).  

Therefore, this case is again REMANDED to the RO for the 
following additional actions:  

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), 
and implementing regulations, now 
codified at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  The RO should 
also advise the veteran of the evidence 
necessary to substantiate her appealed 
claims, as well as what evidence she is 
to provide and what evidence VA will 
attempt to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The 
letter should include notice as to the 
specific types of evidence that would 
help establish his claim for a greater 
initial rating for degenerative disc 
disease with lumbar spasm.  In addition, 
the RO should furnish the veteran with a 
copy of the revised criteria for 
evaluating degenerative disc disease.  

2.  The RO should request that the 
veteran furnish the names and addresses 
of all health care providers who have 
treated him for his lumbar spine 
disability since August 1994.  The RO 
should request copies of the records of 
all treatment indicated by the veteran, 
in particular from the VA Medical Centers 
in Topeka, Kansas, and Kansas City, 
Missouri.  The RO should also request, if 
not already obtained, the reports of any 
examinations conducted at the Topeka VA 
Medical Center since October 2002.  All 
records received should be associated 
with the claims file.  

3.  Upon completion of all notification 
and evidentiary development directed 
above, the RO should again consider the 
veteran's claim for a greater initial 
rating for degenerative disc disease with 
lumbar spasm, under both the old and the 
revised rating criteria for 
intervertebral disc syndrome, and should 
specifically include consideration for 
referral to VA's Undersecretary for 
Benefits or the Director, Compensation 
and Pension Service, for consideration of 
an extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b).  If 
action taken remains adverse to the 
veteran, he and his accredited 
representative should be furnished with a 
supplemental statement of the case and 
they should be given an opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



